

114 SRES 378 RS: Expressing the sense of the Senate regarding the courageous work and life of Russian opposition leader Boris Yefimovich Nemtsov and renewing the call for a full and transparent investigation into the tragic murder of Boris Yefimovich Nemtsov in Moscow on February 27, 2015.
U.S. Senate
2016-02-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 399114th CONGRESS2d SessionS. RES. 378IN THE SENATE OF THE UNITED STATESFebruary 29, 2016Mr. Johnson (for himself, Mr. Cardin, Mr. Rubio, Mrs. Shaheen, Mr. McCain, Mr. Menendez, Mr. Kaine, Mr. Durbin, Mr. Gardner, Mr. Coons, Mr. Risch, and Mr. Perdue) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 16, 2016Reported by Mr. Corker, without amendmentRESOLUTIONExpressing the sense of the Senate regarding the courageous work and life of Russian opposition
			 leader Boris Yefimovich Nemtsov and renewing the call for a full and
			 transparent investigation into the tragic murder of Boris Yefimovich
			 Nemtsov in Moscow on February 27, 2015.
	
 Whereas February 27, 2016, marks the first anniversary of the murder of former Russian Deputy Prime Minister, Boris Yefimovich Nemtsov (referred to in this preamble as Dr. Nemtsov);
 Whereas Dr. Nemtsov dedicated his life to the causes of freedom and human rights for the Russian people and sought to reduce the corruption in the Government of Russia;
 Whereas, on February 27, 2015— (1)Dr. Nemtsov was murdered on the Bolshoi Moskvoretsky Bridge in Moscow in view of the Kremlin; and
 (2)President Obama called for a “prompt, impartial, and transparent” investigation into the murder of Dr. Nemtsov;
 Whereas, on March 1, 2015, tens of thousands of people marched through central Moscow in remembrance of Dr. Nemtsov;
 Whereas the Russian courts and the Investigative Committee of the Russian Federation have consistently rejected requests to qualify the murder of Dr. Nemtsov under Article 277 of the Russian Criminal Code as “an attempt on the life of a public statesman”;
 Whereas within 10 days of the murder of Dr. Nemtsov, Chechen suspect Zaur Dadayev admitted to killing Dr. Nemtsov at the behest of Ruslan Geremeyev, a senior officer in the Sever Battalion of Chechnya;
 Whereas, on March 8, 2015, Chechen leader Ramzan Kadyrov called Zaur Dadayev a “true patriot”; Whereas, on March 9, 2015, Mr. Kadryov was awarded the Order of Honor by Russian President Vladimir Putin;
 Whereas, on January 20, 2016, Aleksandr Bastrykin, the chief of the Investigative Committee of the Russian Federation responsible for investigating the murder of Dr. Nemtsov, declared that the case had been fully solved;
 Whereas the Investigative Committee of the Russian Federation charged only Ruslan Muhudinov, the driver of Ruslan Geremeyev, with organizing the murder of Dr. Nemtsov;
 Whereas, on May 26, 2015, Russian opposition activist Vladimir Kara-Murza, a close friend and colleague of Dr. Nemtsov, was severely poisoned by an unknown assailant, resulting in multiple organ failures and a coma;
 Whereas, on January 25, 2016, the daughter of Dr. Nemtsov, Zhanna Nemtsova, appealed to the Parliamentary Assembly of the Council of Europe to investigate the murder of her father;
 Whereas, on February 1, 2016, Chechen leader Ramzan Kadyrov posted a video on Instagram that shows Russian opposition leaders Mikhail Kasyanov and Vladimir Kara-Murza through the crosshairs of a sniper rifle accompanied by the comment, “Those who did not understand, will understand”; and
 Whereas the Russian Federation is a member of the Organization for Security and Co-operation in Europe and the Council of Europe, which have the capacity to conduct a more credible investigation: Now, therefore, be it
	
 That the Senate— (1)recognizes the legacy of courageous Russian opposition leader Boris Yefimovich Nemtsov, who dedicated his life to fighting corruption and promoting the principles of democracy, rule of law, and the inherent dignity of human beings;
 (2)encourages the public release of all surveillance tapes in the area surrounding the crime scene to aid in the investigation;
 (3)urges the United States Government, in official contacts with representatives of the Russian Government, to emphasize the importance of bringing to justice all of the conspirators in the murder of Boris Yefimovich Nemtsov; and
 (4)calls on the President to significantly increase United States Government support for the causes for which Boris Yefimovich Nemstov gave his life.March 16, 2016Reported without amendment